DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahkonen et al., U.S. Patent Application Publication 2020/0236602 (hereinafter Mahkonen).
Regarding claim 1, Mahkonen discloses a method for recognizing an unmanned aerial vehicle (UAV), applied to a source base station (disclosed is a method according to which a source cell serves a UAV, according to [0074]-[0078], Fig. 8), comprising: 
determining a target base station to which user equipment (UE) is to be handed over and a handover mode of the UE based on a measurement report reported by the UE (the source cell periodically receives signal quality measurements from the UAV, and based on these signal quality measurements, the source cell determines that the UAV should undergo a handover to an adjacent target cell, with the reason for said handover being that said UAV is leaving the coverage area of said source cell [“handover mode”], according to [0075]-[0076], [0078], Fig. 8 [steps 802 and 804]); 
determining second signaling based on first signaling corresponding to the handover mode, the first signaling being signaling for requesting handover sent by the source base station, and the second signaling including indication information indicating that the UE requesting handover is a UAV (due to the UAV leaving the coverage area of the source cell, said source cell transmits a handover request, to an MME, for handing over the UAV to a target cell [“the first signaling being signaling for requesting handover sent by the source base station”], whereupon said MME obtains UAV flight path information in response to said handover request (the handover request therefore necessarily indicates, to the MME, that the device that is to be handed over is a UAV [“the second signaling including indication information indicating that the UE requesting handover is a UAV”]), according to [0078], Fig. 8 [steps 804 and 806]); and 
sending the second signaling (the source cell sends the handover request, according to [0078]).

	receiving second signaling sent by a source base station (the MME receives a handover request [“second signaling”] from a source cell, according to [0078]); 
	determining, when it is determined based on the second signaling that user equipment (UE) requesting handover is a UAV, third signaling to be sent to a target base station based on original handover request signaling to be sent to the target base station by the MME, wherein the third signaling includes indication information indicating that the UE requesting handover is the UAV (a handover request that is sent from the MME to the target cell includes information that informs said target cell that the device being handed over is a UAV, according to [0082]-[0084]); and 
	sending the third signaling to the target base station (the MME sends the handover request to the target cell, according to [0082], Fig. 8 [step 810]).
	Claim 11 recites an apparatus, applied to a source base station, comprising a processor and a memory storing instructions executable by the processor to perform the method of claim 1.  Mahkonen discloses that the source eNB comprises a memory storing instructions executable by a processor ([0106], Fig. 3 [element 106A]).  Therefore, claim 11 is rejected on the same grounds as claim 1. 
	Claim 17 recites an apparatus, applied to a Mobility Management Entity (MME), comprising a processor and a memory storing instructions executable by the processor to perform the method of claim 7.  Mahkonen discloses that the MME comprises a .

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-5, 8, 10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen as applied to claims 1, 7, 11, and 17 above, in view of Phuyal et al., U.S. Patent Application Publication 2018/0324662 (hereinafter Phuyal).
	Regarding claim 2, Mahkonen discloses all the limitations of claim 1.  Additionally, Mahkonen discloses that the handover mode is X2-interface-based handover (the source eNB and the target eNB are connected via an X2 interface, according to Fig. 3).
	Mahkonen does not expressly disclose adding an information element (IE) authorized by the UE into original handover request signaling to obtain the second signaling, the IE authorized by the UE being configured to indicate that the UE requesting handover is the UAV.
	Phuyal discloses adding an information element (IE) authorized by the UE into original handover request signaling to obtain the second signaling, the IE authorized by the UE being configured to indicate that the UE requesting handover is the UAV (disclosed is a UE that may be physically coupled to a drone, according to [0044], Fig. 2B, whereby the drone-coupled UE, as part of a handover procedure, transmits a measurement reporting message to a wireless network, whereby said measurement reporting message includes a parameter [“information element (IE)”] indicating that said UE is currently flying, in order to cause said wireless network to send appropriate handover signaling, according to [0075]-[0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahkonen with Phuyal by adding an information element (IE) authorized by the UE into original handover request signaling 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the mobility patterns of drone-coupled UEs (Phuyal:  [0085]).
	Regarding claim 3, Mahkonen discloses all the limitations of claim 1.  Additionally, Mahkonen discloses that the handover mode is X2-interface-based handover (the source eNB and the target eNB are connected via an X2 interface, according to Fig. 3).
	Mahkonen does not expressly disclose adding a new UAV capability indicator bit into the UE's supported network capability signaling in original handover preparation signaling to obtain the second signaling; wherein the UAV capability indicator bit is configured to indicate that the UE requesting handover is the UAV, and the handover preparation signaling is in a Radio Resource Control (RRC) context IE of handover request signaling.
	Phuyal discloses adding a new UAV capability indicator bit into the UE's supported network capability signaling in original handover preparation signaling to obtain the second signaling (disclosed is a UE that may be physically coupled to a drone, according to [0044], Fig. 2B, whereby the drone-coupled UE, as part of a handover procedure, transmits a measurement reporting message to a wireless network, whereby said measurement reporting message includes a new parameter, that has either a “true” or “false” value indicating whether or not the UE is currently flying 
wherein the UAV capability indicator bit is configured to indicate that the UE requesting handover is the UAV, and the handover preparation signaling is in a Radio Resource Control (RRC) context IE of handover request signaling (as outlined above, the new parameter in the measurement reporting message is a bit that indicates whether the UE is coupled to a flying drone, whereby dedicated RRC signaling is used for the handover procedure, according to [0075]-[0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahkonen with Phuyal by adding a new UAV capability indicator bit into the UE's supported network capability signaling in original handover preparation signaling to obtain the second signaling; wherein the UAV capability indicator bit is configured to indicate that the UE requesting handover is the UAV, and the handover preparation signaling is in a Radio Resource Control (RRC) context IE of handover request signaling.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the mobility patterns of drone-coupled UEs (Phuyal:  [0085]).
	Regarding claim 4, Mahkonen discloses all the limitations of claim 1.  Additionally, Mahkonen discloses that the handover mode is X2-interface-based handover (the source eNB and the target eNB are connected via an X2 interface, according to Fig. 3).

	Phuyal discloses a new UE type IE into a UE context IE in original handover request signaling to obtain the second signaling, the UE type IE being configured to indicate that the UE requesting handover is the UAV (disclosed is a UE that may be physically coupled to a drone, according to [0044], Fig. 2B, whereby the drone-coupled UE, as part of a handover procedure, transmits a measurement reporting message to a wireless network, whereby said measurement reporting message includes a new parameter indicating whether or not the UE is currently flying [“new UE type IE”], in order to cause said wireless network to send appropriate handover signaling, according to [0075]-[0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahkonen with Phuyal by adding a new UE type IE into a UE context IE in original handover request signaling to obtain the second signaling, the UE type IE being configured to indicate that the UE requesting handover is the UAV.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the mobility patterns of drone-coupled UEs (Phuyal:  [0085]).
	Regarding claim 5, Mahkonen discloses all the limitations of claim 1.  Additionally, Mahkonen discloses that the handover mode is S1-interface-based 
	Mahkonen does not expressly disclose adding a UE type IE into original handover required signaling to obtain the second signaling, the UE type IE being configured to indicate that the UE requesting handover is the UAV.
	Phuyal discloses adding a UE type IE into original handover required signaling to obtain the second signaling, the UE type IE being configured to indicate that the UE requesting handover is the UAV (disclosed is a UE that may be physically coupled to a drone, according to [0044], Fig. 2B, whereby the drone-coupled UE, as part of a handover procedure, transmits a measurement reporting message to a wireless network, whereby said measurement reporting message includes a parameter [“UE type IE”] indicating that said UE is currently flying, in order to cause said wireless network to send appropriate handover signaling, according to [0075]-[0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahkonen with Phuyal by adding a UE type IE into original handover required signaling to obtain the second signaling, the UE type IE being configured to indicate that the UE requesting handover is the UAV.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the mobility patterns of drone-coupled UEs (Phuyal:  [0085]).
	Regarding claim 8, Mahkonen discloses all the limitations of claim 7.  
	Mahkonen does not expressly disclose adding an information element (IE) authorized by the UE into the original handover request signaling to obtain the third 
	Phuyal discloses adding an information element (IE) authorized by the UE into the original handover request signaling to obtain the third signaling, the IE authorized by the UE being configured to indicate that the UE requesting handover is the UAV (disclosed is a UE that may be physically coupled to a drone, according to [0044], Fig. 2B, whereby the drone-coupled UE, as part of a handover procedure, transmits a measurement reporting message to a wireless network, whereby said measurement reporting message includes a parameter [“information element (IE)”] indicating that said UE is currently flying, in order to cause said wireless network to send appropriate handover signaling, according to [0075]-[0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahkonen with Phuyal by adding an information element (IE) authorized by the UE into the original handover request signaling to obtain the third signaling, the IE authorized by the UE being configured to indicate that the UE requesting handover is the UAV.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the mobility patterns of drone-coupled UEs (Phuyal:  [0085]).
	Regarding claim 10, Mahkonen discloses all the limitations of claim 7.  
	Mahkonen does not expressly disclose adding a new UE type IE into a UE context IE in the original handover request signaling to obtain the third signaling, the UE type IE being configured to indicate that the UE requesting handover is the UAV.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahkonen with Phuyal by adding a new UE type IE into a UE context IE in the original handover request signaling to obtain the third signaling, the UE type IE being configured to indicate that the UE requesting handover is the UAV.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the mobility patterns of drone-coupled UEs (Phuyal:  [0085]).
	Claims 12-15, 18, and 20 do not differ substantively from claims 2-5, 8, and 10, respectively, and are therefore rejected on the same grounds as claims 2-5, 8, and 10, respectively.

9.	Claims 6, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen as applied to claims 1, 7, 11, and 17 above, in view of Phuyal, further in .
	Regarding claim 6, Mahkonen discloses all the limitations of claim 1.  Additionally, Mahkonen discloses that the handover mode is S1-interface-based handover (the source eNB and the target eNB are connected to the same MME via S1 interfaces, according to Fig. 3).
	Mahkonen does not expressly disclose adding a new UAV capability indicator bit into the UE's supported network capability signaling in original handover preparation signaling to obtain the second signaling; wherein the UAV capability indicator bit is configured to indicate that the UE requesting handover is the UAV, and the handover preparation signaling is in a source to target transparent container IE of handover required signaling.
	Phuyal discloses adding a new UAV capability indicator bit into the UE's supported network capability signaling in original handover preparation signaling to obtain the second signaling (disclosed is a UE that may be physically coupled to a drone, according to [0044], Fig. 2B, whereby the drone-coupled UE, as part of a handover procedure, transmits a measurement reporting message to a wireless network, whereby said measurement reporting message includes a new parameter, that has either a “true” or “false” value indicating whether or not the UE is currently flying [“new UAV capability indicator bit”], respectively, in order to cause said wireless network to send appropriate handover signaling, according to [0075]-[0076]); 
wherein the UAV capability indicator bit is configured to indicate that the UE requesting handover is the UAV (as outlined above, the new parameter in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahkonen with Phuyal by adding a new UAV capability indicator bit into the UE's supported network capability signaling in original handover preparation signaling to obtain the second signaling; wherein the UAV capability indicator bit is configured to indicate that the UE requesting handover is the UAV.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the mobility patterns of drone-coupled UEs (Phuyal:  [0085]).
Neither Mahkonen nor Phuyal expressly discloses that the handover preparation signaling is in a source to target transparent container IE of handover required signaling.
Vikberg discloses that the handover preparation signaling is in a source to target transparent container IE of handover required signaling (an information element is incorporated in handover preparation phase signaling in a RAN transparent container between a source RAT and a target RAT, according to [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahkonen as modified by Phuyal with Vikberg such that the handover preparation signaling is in a source to target transparent container IE of handover required signaling.

Regarding claim 9, Mahkonen discloses all the limitations of claim 7.  	Mahkonen does not expressly disclose adding a new UAV capability indicator bit into the UE's supported network capability signaling in original handover preparation signaling to obtain the third signaling; wherein the UAV capability indicator bit is configured to indicate that the UE requesting handover is the UAV, and the handover preparation signaling is in a source to target transparent container IE of the handover request signaling.
Phuyal discloses adding a new UAV capability indicator bit into the UE's supported network capability signaling in original handover preparation signaling to obtain the third signaling (disclosed is a UE that may be physically coupled to a drone, according to [0044], Fig. 2B, whereby the drone-coupled UE, as part of a handover procedure, transmits a measurement reporting message to a wireless network, whereby said measurement reporting message includes a new parameter, that has either a “true” or “false” value indicating whether or not the UE is currently flying [“new UAV capability indicator bit”], respectively, in order to cause said wireless network to send appropriate handover signaling, according to [0075]-[0076]); 
wherein the UAV capability indicator bit is configured to indicate that the UE requesting handover is the UAV (as outlined above, the new parameter in the measurement reporting message is a bit that indicates whether the UE is coupled to a flying drone).

One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the mobility patterns of drone-coupled UEs (Phuyal:  [0085]).
Neither Mahkonen nor Phuyal expressly discloses that the handover preparation signaling is in a source to target transparent container IE of the handover request signaling.
Vikberg discloses that the handover preparation signaling is in a source to target transparent container IE of the handover request signaling (an information element is incorporated in handover preparation phase signaling in a RAN transparent container between a source RAT and a target RAT, according to [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahkonen as modified by Phuyal with Vikberg such that the handover preparation signaling is in a source to target transparent container IE of the handover request signaling.
One of ordinary skill in the art would have been motivated to make this modification in order to avoid the loss of a UE-cache session during an inter-RAT handover (Vikberg:  [0021]).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645